Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Amendment dated 7/8/2022.
2.    Claims 1, 3-8 and 10-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 3-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Hick et al. (“Hick”), U.S. Patent Publication No. 2018/0063928, Bell et al. (“Bell”), U.S. Patent No. 10,004,120 and Kutty et al. (“Kutty”), U.S. Patent Pub No. 2018/0278488.
Regarding Claim 1, Hick teaches a Power over Ethernet (PoE) control module [Fig-3], comprising:
a signal transformer (42) to receive a power and command signal [Para: 0028(power and communication link 16” is provided to 42) and 0033(“connector 42 … for receiving an end connector 44 of an associated power and communication signals from the PoE switch 2”) and Fig-3];
a bridge (48) connected to the signal transformer (42) which separates the power and command signals [Para: 0033(“signal is split to bridge rectifier 48 which extracts power from the power and communication link 16 …”)];
a transceiver (57) connected to the bridge [Fig-3];
a driver (56) connected to the bridge [Fig-3]; and
a microcontroller (46 with 52) in communication with the bridge and the driver [Para: 0034-0038, see arrow between MPU 52 and driver-56/bridge-48 indicating communication, Fig-3].
Hick does not disclose expressly wherein the microcontroller has an emergency mode, wherein the emergency mode is activated baes on the received command signal; and 
a wireless module integrated into the microcontroller, wherein the wireless module sends a command signal.
In the same field of endeavor (e.g., provide environmental lighting in an emergency mode in PoE network), Bell teaches wherein a microcontroller (processor 206) in PoE environment has an emergency mode (“bypass the processor 206” when detects an “emergency situation”) and the emergency mode is activated baes on a received command signal [Col-4 lines: 18-45(“in response to receiving an emergency signal”)]. 
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Hick’s teachings of microcontroller in communication with the bridge with Bell’s teachings of a microcontroller in PoE environment has an emergency mode and the emergency mode is activated baes on a received command signal for the purpose of providing emergency lighting but do not rely upon software-driven components to provide this capability [Bell, col-1 lines: 30-34]. 
Also in the same field of endeavor (e.g., power deliberation and communication in PoE network), Kutty teaches a wireless module (408) integrated into a microcontroller (404), wherein the wireless module sends a command signal [Para: 0024(“a communication subsystem 408 that is coupled to the PSE networking power management engine 404 … a wireless communication”)].
Accordingly, one of ordinary skill in the art the time of the invention was filed to have modified Hick’s teachings of microcontroller in communication with the bridge with Kutty’s teachings of a wireless module integrated into a microcontroller for wireless communication for the purpose of having a reliable source of communication at the time of an emergency situation in PoE environment.
Regarding Claim 3, Hick teaches a connector (16) for transferring the power signal to at least one light fixture (4) [Para: 0028-0030 and Fig-2].
Regarding Claim 4, Hick teaches wherein the microcontroller receives the command signal and processes the command signal [Para: 0035(command control signal provided from switch 2 to “MPU 52 may provide an output signal … include e dimming control signal, to an LED driver chip 56 …”)].
Regarding Claim 5, Hick teaches wherein the control module is limited by the total wattage of the light fixtures [Para: 0027(receiving building power from power connection 18 for plurality of LED light fixtures 4 as described in para: 0028-0033].
Regarding Claims 6 and 17, Hick teaches the POE control module as describe above where it has voltage control mechanism described in system of Fig-3. One of ordinary skill in the art the time of the invention was filed to have modified Hick’s teachings of POE control module to have a limit of the control module voltage at 33.3 volts and to have an input connector and an output connector are of differing connector types based on design requirement in order to have an efficient system.
Regarding Claims 7 and 13, Hick teaches wherein the maximum voltage of the control module is the total voltage of the light fixtures which are powered by the control module [Para: 0037(48-56 VDC is total voltage for LED light array 58)].
Regarding Claim 8, Hick teaches wherein the bridge (48) monitors the power signal to detect a change in the power signal [Para: 0033 (bridge rectifier 48 wait for “power and communication signal” and when finally receiving power from transformer 46)].
Regarding Claim 10, Hick teaches wherein the connection is an RJ-45 connection [Para: 0029 and 0033].
Regarding Claim 11, Hick teaches wherein the microcontroller further comprises, a memory unit [Para: 0048(a “non-volatile memory associated with MPU”)].
Regarding Claim 12, Claim 12 is rejected on grounds corresponding to the reasons given above for claim 1 and Bell furthermore discloses an emergency operation mode comprising monitoring low voltage detectors, wherein a command is received from the low voltage detectors [col-6 lines: 4-42(“loss of link pulses” detected by components 106 where a low voltage such as zero is detected due to lack of link pulse and activate or “enter emergency lighting mode”)].  
Regarding Claim 14, Hick teaches wherein the bridge circuitry (48) is able to separate the command aspect of the signal from the power aspect of the signal [Para: 0033(“signal is split to bridge rectifier 48 which extracts power from the power and communication link 16 …”)].
Regarding Claim 15, Hick teaches a Power over Ethernet (PoE) control module [Fig-3], comprising:
an input connector (42) adapted to receive a connection from a first cable (16), wherein the first cable provides a power signal and a command signal [Para: 0028(power and communication link 16” is provided to 42) and 0033(“connector 42 … for receiving an end connector 44 of an associated power and communication signals from the PoE switch 2”) and Fig-3];
an output connector (57) adapted to receive a connection from a second cable, wherein the second cable sends a power signal to a set of light fixtures [Para: 0037(which provide power to LED array 58)];
a bridge circuitry (bridge 48) connected to the input and output connectors [Fig-3], wherein the bridge circuitry separates the command signal from the power signal [Para: 0033(“signal is split to bridge rectifier 48 which extracts power from the power and communication link 16 …”)]; and
a microcontroller (MPU 52) connected to the bridge circuity [Fig-3(see the connection between 48 and 52)], wherein the microcontroller processes the command signal and sends the command signal to the set of light fixtures [Para: 0034, 0035(command control signal provided from switch 2 to “MPU 52 may provide an output signal … include dimming control signal, to an LED driver chip 56 …”) – para 38]. Hick teaches a wireless module that can be attached to “wireless access point” [Para: 0003]. 
Bell teaches wherein microcontroller losses a connection to circuit component an emergency mode is activated [col-6 lines: 4-42(when “link is lost” with the processor 206 and other components then “enters emergency lighting mode”)].
Kutty teaches a wireless module (408) integrated into a microcontroller (404), wherein the wireless module sends a command signal [Para: 0024(“a communication subsystem 408 that is coupled to the PSE networking power management engine 404 … a wireless communication”)].
Regarding Claim 16, Hick teaches wherein the input connector (42) and the output connector (57) of identical connector types [Fig-3].
17. The Power over Ethernet (PoE) control module of claim 15, wherein the input connector and the output connector are of differing connector types.
Regarding Claim 18, Hick teaches wherein the bridge circuity has a maximum voltage based on the voltage of the light fixtures [Para: 0037(48-56 VDC is total voltage for LED light array 58)].
Regarding Claim 19, Hick teaches a wireless module integrated into the microcontroller [Para: 0003(via “wireless access point”)].
Regarding Claim 20, See the discussion above.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 12 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187